Filed 5/7/13 P. v. Schultz CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


THE PEOPLE,                                                          H038817
                                                                    (Santa Clara County
         Plaintiff and Respondent,                                   Super. Ct. No. C1110963)

             v.

MICHAEL JOHN SCHULTZ,

         Defendant and Appellant.



         Defendant Michael John Schultz was walking down the sidewalk at 1:30 a.m. in
San Jose, when two officers in a patrol car stopped to speak with him. Based on their
observations, they conducted a pat search and other tests to determine whether defendant
was under the influence. After the officers concluded that defendant was under the
influence of a stimulant, defendant gave them permission to search him. The search
yielded two small bags of a substance later identified as methamphetamine.
         Defendant appeals from an order entered denying his motion to suppress evidence
filed pursuant to Penal Code section 1538.5. He also appeals from the judgment entered
after he pleaded no contest to one count of possession of a controlled substance (Pen.
Code, § 11377, subd. (a) - count 1), and to being under the influence of a controlled
substance (Pen. Code, § 11550, subd. (a) - count 2). Defendant admitted one strike prior
for a lewd or lascivious act on a child under 14, one prior prison term conviction for
failure to update registration, and one prior prison term conviction for unlawful sexual
intercourse with a minor. After the trial court dismissed the strike pursuant to People v.
Superior Court (Romero) (1996) 13 Cal.4th 497 and struck prison priors pursuant to
Penal Code section 1385, the court sentenced defendant to a mitigated term of 16 months
in state prison for count 1 and 120 days in county jail for count 2 to be served
concurrently. Defendant filed a timely notice of appeal on September 21, 2012, and an
amended notice of appeal on October 9, 2012.
       On appeal, appointed counsel filed an opening brief which states the case and the
facts but raises no specific issues. We notified defendant of his right to submit written
argument in his own behalf within 30 days. Thirty days have elapsed and we have
received nothing from the defendant. Pursuant to our obligation as set forth in People v.
Wende (1979) 25 Cal.3d 436, we have reviewed the record but have found no arguable
issues on appeal. Therefore, we will affirm the judgment.
                                          DISPOSITION
       The judgment is affirmed.


                                          _____________________________________
                                                     RUSHING, P.J.


WE CONCUR:


_________________________________
      PREMO, J.


_________________________________
      ELIA, J.




                                             2